19 F.3d 13
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re George H. VAN WAGNER, III, Petitioner.
No. 93-8086.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 16, 1994.

On Petition for Writ of Habeas Corpus.
George H. Van WAgner, III, petitioner pro se.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
George H. Van Wagner, III, currently an inmate at FCI-Schuylkill, Minersville, Pennsylvania, filed a petition for a writ of habeas corpus with this Court pursuant to 28 U.S.C. Sec. 2241 (1988), challenging on Eighth Amendment grounds the provision of medical services at FCI-Petersburg, Petersburg, Virginia, where he was incarcerated at the time of filing.  He sought injunctive relief in the form of an order reversing the institution's reduction in hours of medical coverage.


2
An application for a writ of habeas corpus should first be filed in district court, and where a petitioner fails to do so, we normally transfer the petition to the appropriate district court.  Fed. R.App. P. 22(a).  In this case, however, no purpose would be served by transferring this petition, because Van Wagner's request for injunctive relief was clearly mooted by his transfer to another institution.  We therefore dismiss this petition as moot.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DISMISSED.